Name: 2014/774/EU: Commission Implementing Decision of 31 October 2014 determining, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases, reference values for the period 1 January 2015 to 31Ã December 2017 for each producer or importer who has reported placing on the market hydrofluorocarbons under Regulation (EC) No 842/2006 of the European Parliament and of the Council (notified under document C(2014) 7920)
 Type: Decision_IMPL
 Subject Matter: trade policy;  information and information processing;  tariff policy;  marketing;  deterioration of the environment;  environmental policy
 Date Published: 2014-11-05

 5.11.2014 EN Official Journal of the European Union L 318/28 COMMISSION IMPLEMENTING DECISION of 31 October 2014 determining, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases, reference values for the period 1 January 2015 to 31 December 2017 for each producer or importer who has reported placing on the market hydrofluorocarbons under Regulation (EC) No 842/2006 of the European Parliament and of the Council (notified under document C(2014) 7920) (Only the Bulgarian, Czech, Croatian, Dutch, English, Estonian, French, German, Greek, Hungarian, Italian, Latvian, Maltese, Polish, Portuguese, Romanian, Slovakian, Slovenian, and Spanish texts are authentic) (2014/774/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases (1), and in particular Article 16(1) thereof, Whereas: (1) In accordance with Regulation (EU) No 517/2014, the placing on the Union market of at least 100 tonnes of CO2 equivalent of hydrofluorocarbons by producers or importers is subject to quantitative limits in order to ensure their gradual reduction. (2) The Commission is required to determine those quantitative limits and allocate quotas to each producer or importer. (3) For the period 2015 to 2017, the quota allocation for producers and importers who reported data under Article 6 of Regulation (EC) No 842/2006 of the European Parliament and of the Council (2) should be determined on the basis of individual reference values. (4) The reference values are calculated on the basis of the annual average of the quantities of hydrofluorocarbons the producers or importers have reported to have placed on the market from 2009 to 2012, while excluding quantities of hydrofluorocarbons for the usage referred to in Article 15(2) of Regulation (EU) No 517/2014 during the same period, on the basis of available data. (5) The determination of the reference value is limited by the constraints of the reported data under Article 6 of Regulation (EC) No 842/2006. (6) The calculation of reference values on the basis of reported data resulted in negative quantities for some undertakings. These undertakings are therefore considered to not having reported placing hydrofluorocarbons on the market from 2009 to 2012. They may obtain a quota in accordance with Article 16(2) of Regulation (EU) No 517/2014. (7) The reference values for producers and importers should be recalculated every three years as from 2017 in order to ensure that undertakings are allowed to continue their activities on the basis of the average volumes they placed on the market in immediately preceding years. This Decision should therefore expire on 31 December 2017. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 517/2014, HAS ADOPTED THIS DECISION: Article 1 Determination of reference values For the purpose of the quota allocation, the reference values for each importer and producer shall be those set out in the Annex to this Decision, calculated on the basis of data reported in compliance with Regulation (EC) No 842/2006 by subtracting from the annual average of the quantities of the hydrofluorocarbons (bulk gases) placed on the Union market for the period of 2009 to 2012 the total quantities of hydrofluorocarbons (bulk gases) covered by the exemptions set out in Article 15(2) points (a) to (e) of Regulation (EU) No 517/2014 for that period of time, where data is available. The annual average of bulk gases placed on the Union market referred to in this Article has been calculated by subtracting from the total annual quantities of hydrofluorocarbons (bulk gases) produced and imported in the Union market the total quantities of hydrofluorocarbons (bulk gases) exported from the Union market, taking into account the year-end balance of gases in stock. Article 2 Period of validity The Decision shall apply from 1 January 2015 and shall expire on 31 December 2017. Article 3 Addressees This Decision is addressed to the following undertaking: 1 A-Gas (UK) Ltd Banyard R., Portbury West BS20 7XH Bristol United Kingdom 2 ALCOBRE, S.A. C/Luis I, Nave 6B 28031 Madrid Spain 3 ALDIFRIO-Sociedade de Equipamentos de Frio e Ar Condicionado, Lda Rua Principal Lote 17 cv Bairro Estacal Novo 2690-226 Santa Iria Azoia Portugal 4 Andreas I. Kannas & Sons Ltd 46 Kallipoleos Av 1071 Nicosia Cyprus 5 Arctica Ref OÃ  PÃ ¤rnu mnt.139E/12 11317 Tallinn Harjumaa Estonia 6 ARKEMA France 420 rue d'Estienne d'Orves Colombes cedex 92705 France 7 ARKEMA Quimica S.A. Avda de Burgos 12 28036 Madrid Spain 8 Arthur-Friedrichs KÃ ¤ltemittel GmbH Bei den KÃ ¤mpen 22 21220 Seevetal Germany 9 Bang & Bonsomer Estonia Ltd JÃ ¤rvevana tee 9 F 11314 Tallinn Estonia 10 BLYE ENGINEERING CO LTD Naxxar Road San Gwann SGN 9018 Malta 11 BOC Ltd UK The Surrey Research Park, 10 Priestley Road Guildford, Surrey United Kingdom 12 BULK H24 DI PAVAN DANIELE E C. 10 Via Carro Maggiore 20060 Mediglia Italy 13 Calorie fluor 15 Rue Henri Brisson 34500 Beziers France 14 CARTESIO SRL Via Volta, 19 20837 Veduggio Con Colzano Italy 15 Centrum Klima S.A. ul. Sochaczewska 144 WieruchÃ ³w 05-850 OzwarÃ ³w Mazowiecki Poland 16 D. Maniadis  N. Tairis Ltd 117-119 Aghialou str 18544 Piraeus Greece 17 DUPONT DE NEMOURS (Nederlands) B.V. Baanhoekweg 22 3313 LA Dordrecht Netherlands 18 ELETANCO A.E. LTD Christou Samara 8 Limassol 3050 Cyprus 19 Envasado Xiomara S.L. Pol. Ind. La Torrecilla Chica, 6 Yeles, Toledo 45220 Spain 20 Equinoxe Kft Gubacsi Ã ºt 24, Citypoint 9, Business Park Building A 1097 Budapest Hungary 21 ESTO Cheb s.r.o. PalackÃ ©ho 2087/8a 350 02 Cheb Czech Republic 22 ETIS d.o.o. TrÃ ¾aÃ ¡ka 333 1000 Ljubljana Slovenia 23 Eurotech Fire Protection Ltd Unit 6 The Business Centre RG412QZ Wokingham United Kingdom 24 Ferrotec GmbH Seerosenstr. 1 72669 Unterensingen Germany 25 FIBRAN s.a. Terpni 622 00 Greece 26 Foosung Slovakia s.r.o. L. Stura 1030/74 1901 Ilava Slovakia 27 Frigo Chem Ltd Lotos 22 Str. 4006 Plovdiv Bulgaria 28 FRIGO KOR Majstorska 11 10000 Zagreb Croatia 29 Frigo Plus d.o.o Ljudevita Posavskog 8 10360 Sesvete Croatia 30 Frigocommerce International Ltd Dunav Blvd. 79A 4003 Plovdiv Bulgaria 31 Friogas, S.A. Poligono Industrial Sepes, Parcela 10 46500 Sagunto Spain 32 Galco S.A. Avenue Carton de Wiart 79 1090 Brussels Belgium 33 Gases: Research, Innovation & Technology SL, Pol. Ind. El Punsic parcela 8,3 CP 08279 Avinyo Spain 34 Gas-Servei Motores, 151-155 nave no 9 8038 Barcelona Spain 35 General Gas S.r.l Via Aosta, 5 20063 Cernusco S/N Italy 36 GHC Gerling, Holz & Co. Handels GmbH Ruhrstr. 113 22761 Hamburg Germany 37 GREENCHEMICALS srl Via G.DE Chirico, 4 20900 Monza Italy 38 HARP International Limited Gellihirion Industrial Estate Pontypridd, Rhondda Cynon Taff CF37 5SX United Kingdom 39 Heatron Co. Ltd 153, Yiannou Kranidioti Avenue 2231 Latsia Cyprus 40 Honeywell Fluorine Products B. V. Laarderhoogtweg 18 1101 EA Amsterdam Netherlands 41 Ingle AS Ingliste kÃ ¼la Kehtna vald 79004 Raplamaa Estonia 42 Linde AG GeschÃ ¤ftsbereich Linde Gas Seitnerstr. 70 82049 Pullach Germany 43 LINDE GAS ITALIA S.r.l. Via G. Rossa, 3 20010 Arluno (MI) Italy 44 Linde Gaz Polska Sp. z o.o. al. Jana PawÃ a II 41a 31-864 KrakÃ ³w Poland 45 LORENZI MICAELA Via Volta, 19 20837 Veduggio Con Colzano Italy 46 Mariel Srl Via Olubi,5 28013 Gattico (NO) Italy 47 MATERO Ltd 22 Nikis Ave. 1664 Nicosia Cyprus 48 MB Frigo Grupa d.o.o. Bani 81 10010 Zagreb Croatia 49 Mexichem UK Limited The Heath Business & Technical Park Runcorn, Cheshire WA7 4QX United Kingdom 50 Moralte OÃ  Ravila 53e Tartu 51011 Estonia 51 National Refrigerants Ltd 6 Stanley Street Liverpool L1 6AF United Kingdom 52 Odisey 71 Ltd 57 Vasil Drumev str 9002 Varna Bulgaria 53 Odisey Trade Ltd 57 Vasil Drumev str 9002 Varna Bulgaria 54 Polymer Insulation Products NV Industrielaan 9 9990 Maldegem Belgium 55 REMEDICA Ltd Aharnon 4 3056 Limassol Industrial Estate Cyprus 56 REVERS Ltd Katlakalna 4C LV1073 Riga Latvia 57 S.C. LINDE GAZ ROMANIA S.R.L. Strada Avram Imbroane Nr. 9 Timisoara, Judetul Timis 300136 Romania 58 Savi Inwestycje Sp. z o.o. ul. WoÃ owska 2 55-120 Oborniki Slaskie Poland 59 Sc. Electrocandy Srl. Iasomiei 56A 410174 Oradea Romania 60 Settala Gas S.p.A. Viale delle Industrie n °18 Settala 20090 Italy 61 SILCO d.o.o. Ã entrupert 5a 3303 Gomilsko Slovenia 62 Simat Prom d.o.o. Rudeska cesta 96 10 000 Zagreb Croatia 63 Sinteco S.R.L. Via IV Novembre n. 51 28065 Cerano (NO) Italy 64 Soc. Port. do ArlÃ ­quido, 'ArlÃ ­quido', Lda. Rua Dr AntÃ ³nio Loureiro Borges, 4  2 °, Arquiparque, Miraflores AlgÃ ©s 1495-131 Portugal 65 SOLQUIMIA IBERIA, S.L. C/Paraguay 4 (P.I. Centrovia) 50198 La Muela Spain 66 Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 30173 Hanover Germany 67 Solvay Bario E Derivati S.p.A. 84 Via Degli Olivetti Massa 54100 Italy 68 Solvay FluorÃ ©s France 25 rue de Clichy Paris 75009 France 69 Solvay Specialty Polymers France SAS Avenue de la Republique Tavaux 39501 Tavaux Cedex France 70 Systherm D. GaziÃ ska s.j. ul. Ã w. Wincentego 7 61003 Poznan Poland 71 TAIRIS AEVE 68 Petrou Ralli str 12241 Egaleo Greece 72 Tazzetti S.p.A. Corso Europa 600/A Volpiano (TO) 10088 Italy 73 Tazzetti, S.A.U. Calle Roma 2 Torres de la Alameda 28813 Spain 74 Tepostop Pardubicka 1777 Prelouc 53501 Czech Republic 75 Termo Schiessl Sp. z o.o. RaszyÃ ska 13 05-500 Piaseczno Poland 76 TOPOX-FOAM, S.L. POL. IND. EL MAS VELL C/DE L'OLI S/N Vallmoll, Tarragona 43144 Spain 77 Vrec Kosouth U-12 Szatymaz 6763 Hungary 78 Westfalen AG Industrieweg 43 48155 MÃ ¼nster Germany 79 WIGMORS ul. Irysowa 5 51-117 Wroclaw Poland Done at Brussels, 31 October 2014. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 150, 20.5.2014, p. 195. (2) Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (OJ L 161, 14.6.2006, p. 1). ANNEX Reference values (1) for the period 1 January 2015 to 31 December 2017 for each producer and importer who reported to have placed on the market hydrofluorocarbons from 2009 to 2012 The reference value (RV) is calculated according to the following formula: RV = average [2009-2012] (POM  EX) The (POM  EX) is determined annually and then averaged over the 4-year period where:  POM, is bulk gases placed on the market. POM = Ã ¡ + I  E + Ã s, where: P: production, I: imports, E: direct exports, Ã s: difference in year-end stocks, i.e. stocks on 1 January 20xx  stocks on 31 December 20xx,  EX, is bulk gases covered by exemptions according to Article 15(2) points (a) to (e) of the Regulation based on available data. (1) Commercially sensitive  in confidence  not to be published.